


110 HR 6297 IH: Climate Change Drinking Water

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6297
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To enhance the ability of drinking water utilities in the
		  United States to develop and implement climate change adaptation programs and
		  policies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Climate Change Drinking Water
			 Adaptation Research Act..
		2.FindingsCongress finds that—
			(1)the consensus
			 among climate scientists is overwhelming that climate change is occurring more
			 rapidly than can be attributed to natural causes, and that significant impacts
			 to the water supply are already occurring;
			(2)among the first and
			 most critical of those impacts will be change to patterns of precipitation
			 around the world, which will affect water availability for the most basic
			 drinking water and domestic water needs of populations in many areas of the
			 United States;
			(3)drinking water
			 utilities throughout the United States, as well as those in Europe, Australia,
			 and Asia, are concerned that extended changes in precipitation will lead to
			 extended droughts;
			(4)supplying water is
			 highly energy-intensive and will become more so as climate change forces more
			 utilities to turn to alternative supplies;
			(5)energy production
			 consumes a significant percentage of the fresh water resources of the United
			 States;
			(6)since 2003, the
			 drinking water industry of the United States has sponsored, through a nonprofit
			 water research foundation, various studies to assess the impacts of climate
			 change on drinking water supplies;
			(7)those studies
			 demonstrate the need for a comprehensive program of research into the full
			 range of impacts on drinking water utilities, including impacts on water
			 supplies, facilities, and customers;
			(8)that nonprofit
			 water research foundation is also coordinating internationally with other
			 drinking water utilities on shared research projects and has hosted
			 international workshops with counterpart European and Asian water research
			 organizations to develop a unified research agenda for applied research on
			 adaptive strategies to address climate change impacts;
			(9)research data in
			 existence as of the date of enactment of this Act—
				(A)summarize the best
			 available scientific evidence on climate change;
				(B)identify the
			 implications of climate change for the water cycle and the availability and
			 quality of water resources; and
				(C)provide general
			 guidance on planning and adaptation strategies for water utilities; and
				(10)given
			 uncertainties about specific climate changes in particular areas, drinking
			 water utilities need to prepare for a wider range of likely possibilities in
			 managing and delivery of water.
			3.Research on the
			 effects of climate change on drinking water utilities
			(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency, in cooperation with the Secretary of
			 Commerce, the Secretary of Energy, and the Secretary of the Interior, shall
			 establish and provide funding for a program of directed and applied research,
			 to be conducted through a nonprofit water research foundation and sponsored by
			 drinking water utilities, to assist suppliers of drinking water in adapting to
			 the effects of climate change.
			(b)Research
			 areasThe research conducted
			 in accordance with subsection (a) shall include research into—
				(1)water quality
			 impacts and solutions, including research—
					(A)to address probable
			 impacts on raw water quality resulting from—
						(i)erosion and
			 turbidity from extreme precipitation events;
						(ii)watershed
			 vegetation changes; and
						(iii)increasing
			 ranges of pathogens, algae, and nuisance organisms resulting from warmer
			 temperatures; and
						(B)on mitigating
			 increasing damage to watersheds and water quality by evaluating extreme events,
			 such as wildfires and hurricanes, to learn and develop management approaches to
			 mitigate—
						(i)permanent
			 watershed damage;
						(ii)quality and yield
			 impacts on source waters; and
						(iii)increased costs
			 of water treatment;
						(2)impacts on
			 groundwater supplies from carbon sequestration, including research to evaluate
			 potential water quality consequences of carbon sequestration in various
			 regional aquifers, soil conditions, and mineral deposits;
				(3)water quantity
			 impacts and solutions, including research—
					(A)to evaluate climate
			 change impacts on water resources throughout hydrological basins of the United
			 States;
					(B)to improve the
			 accuracy and resolution of climate change models at a regional level;
					(C)to identify and
			 explore options for increasing conjunctive use of aboveground and underground
			 storage of water; and
					(D)to optimize
			 operation of existing and new reservoirs in diminished and erratic periods of
			 precipitation and runoff;
					(4)infrastructure
			 impacts and solutions for water treatment facilities and underground pipelines,
			 including research—
					(A)to evaluate and
			 mitigate the impacts of sea level rise on—
						(i)near-shore
			 facilities;
						(ii)soil drying and
			 subsidence; and
						(iii)reduced flows in
			 water and wastewater pipelines; and
						(B)on ways of
			 increasing the resilience of existing infrastructure and development of new
			 design standards for future infrastructure;
					(5)desalination,
			 water reuse, and alternative supply technologies, including research—
					(A)to improve and
			 optimize existing membrane technologies, and to identify and develop
			 breakthrough technologies, to enable the use of seawater, brackish groundwater,
			 treated wastewater, and other impaired sources;
					(B)into new sources of
			 water through more cost-effective water treatment practices in recycling and
			 desalination; and
					(C)to improve
			 technologies for use in—
						(i)managing and
			 minimizing the volume of desalination and reuse concentrate streams; and
						(ii)minimizing the
			 environmental impacts of seawater intake at desalination facilities;
						(6)energy efficiency
			 and greenhouse gas minimization, including research—
					(A)on optimizing the
			 energy efficiency of water supply and improving water efficiency in energy
			 production; and
					(B)to identify and
			 develop renewable, carbon-neutral energy options for the water supply
			 industry;
					(7)regional and
			 hydrological basin cooperative water management solutions, including research
			 into—
					(A)institutional
			 mechanisms for greater regional cooperation and use of water exchanges,
			 banking, and transfers; and
					(B)the economic
			 benefits of sharing risks of shortage across wider areas;
					(8)utility
			 management, decision support systems, and water management models, including
			 research—
					(A)into improved
			 decision support systems and modeling tools for use by water utility managers
			 to assist with increased water supply uncertainty and adaptation strategies
			 posed by climate change;
					(B)to provide
			 financial tools, including new rate structures, to manage financial resources
			 and investments, because increased conservation practices may diminish revenue
			 and increase investments in infrastructure; and
					(C)to develop
			 improved systems and models for use in evaluating—
						(i)successful
			 alternative methods for conservation and demand management; and
						(ii)climate change
			 impacts on groundwater resources;
						(9)reducing
			 greenhouse gas emissions and energy demand management, including research to
			 improve energy efficiency in water collection, production, transmission,
			 treatment, distribution, and disposal to provide more sustainability and means
			 to assist drinking water utilities in reducing the production of greenhouse gas
			 emissions in the collection, production, transmission, treatment, distribution,
			 and disposal of drinking water;
				(10)water
			 conservation and demand management, including research—
					(A)to develop
			 strategic approaches to water demand management that offer the lowest-cost,
			 noninfrastructural options to serve growing populations or manage declining
			 supplies, primarily through—
						(i)efficiencies in
			 water use and reallocation of the saved water;
						(ii)demand management
			 tools;
						(iii)economic
			 incentives; and
						(iv)water-saving
			 technologies; and
						(B)into efficiencies
			 in water management through integrated water resource management that
			 incorporates—
						(i)supply-side and
			 demand-side processes;
						(ii)continuous
			 adaptive management; and
						(iii)the inclusion of
			 stakeholders in decisionmaking processes; and
						(11)communications,
			 education, and public acceptance, including research—
					(A)into improved
			 strategies and approaches for communicating with customers, decisionmakers, and
			 other stakeholders about the implications of climate change on water supply;
			 and
					(B)to develop
			 effective communication approaches to gain—
						(i)public acceptance
			 of alternative water supplies and new policies and practices, including
			 conservation and demand management; and
						(ii)public recognition
			 and acceptance of increased costs.
						(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each of
			 fiscal years 2009 through 2019.
			
